Citation Nr: 0501191	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  99-22 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, claimed as chronic pharyngitis, claimed secondary 
to exposure to trichloroethylene.  

2.  Entitlement to service connection for a skin disability, 
claimed as dried skin and dermatitis, claimed secondary to 
exposure to trichloroethylene.  

3.  Entitlement to service connection for a musculoskeletal 
disability claimed as dried out bones and osteoporosis, 
claimed secondary to exposure to trichloroethylene.  

4.  Entitlement to service connection for a dental 
disability, claimed secondary to exposure to 
trichloroethylene.  

5.  Entitlement to service connection for chronic depression 
and pain syndrome, claimed secondary to exposure to 
trichloroethylene.  

6.  Entitlement to service connection for lupus, claimed 
secondary to exposure to trichloroethylene.  

7.  Entitlement to service connection for degenerative joint 
disease, chronic cervical, thoracic, and lumbosacral strain, 
coccydynia, and status post compression fracture of L2, 
claimed secondary to exposure to trichloroethylene.  

8.  Entitlement to service connection for tinnitus, claimed 
secondary to exposure to trichloroethylene.  

9.  Entitlement to service connection for radiculopathy and 
peripheral neuropathy, claimed secondary to exposure to 
trichloroethylene.  

10.  Entitlement to service connection for an eye disability, 
now claimed as ocular migraine headaches with vision 
impairment, claimed secondary to exposure to 
trichloroethylene.  

11.  Entitlement to service connection for a kidney disorder, 
claimed secondary to exposure to trichloroethylene.  

12.  Entitlement to special monthly compensation based upon 
the need for aid and attendance or being housebound.


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

According to DD Forms 214 submitted by the veteran, he served 
on active duty from February 1972 to February 1976, November 
1976 to May 1979, and from November 1979 to January 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

It is noted that the issues originally on appeal included 
entitlement to service connection for a liver and kidney 
disorder, including hepatitis.  Before the matter was 
certified to the Board, in a January 2002 decision, the RO 
granted service connection for hepatic insufficiency and 
assigned an initial 100 percent rating, effective June 13, 
1997.  The Board finds that the grant of service connection 
for hepatic insufficiency constitutes a full award of the 
benefit sought on appeal with respect to that issue.  See 
Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  As 
set forth above, the issue of entitlement to service 
connection for a kidney disability remains in appellate 
status.  

In a January 2002 determination, the RO denied special 
monthly compensation based upon the need for aid and 
attendance or being housebound.  In a March 2002 letter, the 
veteran's attorney indicated that the veteran disagreed with 
this decision.  A statement of the case addressing this 
matter has not yet been issued.  According to the Court, a 
remand for this action is necessary.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  This matter is addressed below.  

In a March 2002 letter, the veteran's attorney indicated that 
the veteran's tonsils were "growing back."  It is noted 
that service connection is currently in effect for tonsillar 
hypertrophy.  Because the attorney's letter is inartfully 
worded, it is unclear whether the veteran wishes to submit a 
claim for an increased rating for this disability.  The 
veteran's attorney is advised that if he wishes the RO to 
consider a claim for an increased rating for tonsillar 
hypertrophy, he should clarify his intentions.  

In June 2002, the veteran and his attorney attended an 
informal hearing with a Decision Review Officer.  Neither the 
veteran nor his attorney have requested an additional 
hearing.  Thus, the Board will proceed with action on this 
appeal based on the evidence of record.

As set forth below, a remand of this matter is required.  
This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has an obligation to notify the veteran of the information 
and evidence needed to substantiate and complete his claims, 
and of what part of that evidence he is to provide and what 
part VA will attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
must also generally advise the veteran to submit or identify 
any additional evidence he feels will support his claims.  
Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 412 
(2004).

In this case, the record indicates that in June 2002, the 
veteran and his attorney attended an informal hearing with a 
Decision Review Officer where the information and evidence 
needed to substantiate the veteran's various claims was 
discussed.  Thereafter, the veteran and his attorney were 
afforded a 60 day period to submit the additional needed 
evidence discussed at the hearing.  Two subsequent extensions 
were granted at the request of the veteran's attorney.  

In addition, in an August 2003 VCAA notification letter, the 
RO again advised the veteran and his attorney of the 
information and evidence needed to substantiate his claims.  
This information was reiterated in April 2003 and July 2004 
Supplemental Statements of the Case.  These documents also 
advised the veteran and his attorney of the evidence of 
record and the reasons for the denials of his claims.  

Nonetheless, in an August 2004 letter, the veteran's attorney 
wrote:  

In this case the veteran has submitted evidence to 
support his claim, but for some unknown reason the 
Va [sic] is not reading the information provided or 
is not understanding the information provided.  
Could you please provide what exactly you are 
wanting to be able to grant service connection for 
the multiple disabilities.  See "Quartuccio v. 
Principi 16 Vet. App. 183 (2002) [sic].

Based on a review of the record, the Board finds VA has 
fulfilled its VCAA duties to notify the veteran.  The VCAA 
notices discussed above fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Nonetheless, to ensure that the veteran is not prejudiced by 
his attorney's inability to understand the notifications 
actions taken thus far, the Board will attempt to clarify the 
nature of the evidence needed to substantiate and complete 
the veteran's claims.  

Under applicable criteria, service connection may be granted 
for disability resulting from personal injury suffered or 
disease contracted in the line of duty or for aggravation of 
a pre-existing injury or disease in the line of duty.  38 
U.S.C.A. § 1110 (West 2004); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In this case, the record is entirely negative for any medical 
evidence of a current diagnosis of a pulmonary disorder, 
including chronic pharyngitis; a chronic skin disability, 
including dried skin and dermatitis; dried out bones or 
osteoporosis; a dental disability; lupus; tinnitus; an eye 
disability; a kidney disorder; and radiculopathy or 
peripheral neuropathy.  

Indeed, the medical evidence assembled thus far establishes 
that the veteran does not have some of these claimed 
disabilities.  For example, with respect to the claim of 
service connection for radiculopathy or peripheral 
neuropathy, in an April 1998 letter, a private physician 
noted that August 1997 electrodiagnostic studies revealed no 
evidence of radiculopathy or peripheral neuropathy.  In a 
June 2000 opinion, a VA psychiatrist noted that EMG studies 
conducted in August 1997 and March 2000 were normal.  In a 
June 2000 opinion, a VA physician noted that physical 
examination and EMG studies failed to substantiate any 
peripheral neuropathy.  Likewise, regarding the claim of 
service connection for a kidney disorder, in a June 2000 
opinion, a VA physician noted that laboratory testing showed 
no kidney dysfunction.  

The veteran and his attorney are advised that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).

The Board notes that although the veteran either argues that 
he currently has all the claimed disabilities or that he has 
been told by physicians that he currently has the claimed 
disabilities, such statements are not probative.  The Court 
has held that a veteran's lay statements relating what a 
medical professional told him, filtered as they are through a 
layman's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).  

In addition, as the record does not establish that the 
veteran possesses a recognized degree of medical knowledge, 
he lacks the competency to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Thus, the veteran and his attorney are again advised that in 
order to establish service connection for his claimed 
disorders, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Although the record assembled thus far lacks any probative 
evidence that the veteran currently has a pulmonary disorder, 
including chronic pharyngitis; a chronic skin disability, 
including dried skin and dermatitis; dried out bones or 
osteoporosis; a dental disability; lupus; tinnitus; an eye 
disability; a kidney disorder; and radiculopathy or 
peripheral neuropathy, it is noted that the veteran was 
awarded disability benefits from the Social Security 
Administration, effective in February 1999.  

Although the veteran has not specified the nature of the 
disabling condition for which he was awarded SSA disability 
benefits, the RO must attempt to obtain records from SSA 
prior to further consideration of the veteran's appeal.  See 
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004); see also Tetro v. Gober, 14 Vet. 
App. 110 (2000) (holding that VA has a duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists).

With respect to the claims of service connection for chronic 
depression and pain syndrome, the medical evidence is 
conflicting.  For example, in an April 1998 letter, a private 
physician noted that the veteran dated the onset of his 
chronic pain and depression to a March 1997 industrial 
injury.  

In a November 1999 letter, the veteran's private psychiatrist 
indicated that it was his opinion that the veteran had 
chronic pain and depression due to TCE exposure.  In a March 
2000 opinion, a private physician indicated that he agreed 
that the veteran's chronic pain was due to TCE exposure.  On 
the other hand, in a June 2000 opinion, a VA psychiatrist 
indicated that the record contained no evidence that the 
veteran had suffered permanent neuropsychological damage from 
TCE exposure.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is "necessary" if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  

Based on the foregoing, the Board finds that a VA psychiatric 
examination and opinion is necessary in order to clarify the 
nature and etiology of the veteran's claimed depression and 
chronic pain disability.  

The evidence of record is similarly unclear with respect to 
the claim of service connection for degenerative joint 
disease, chronic cervical, thoracic, and lumbosacral strain, 
coccydynia, and status post compression fracture of L2, 
claimed as secondary to exposure to trichloroethylene.  

For example, in an April 1986 treatment record, the veteran 
indicated that he sustained a low back injury in an 
automobile accident and experienced low back pain since that 
time.  He denied ever having had any back problems prior to 
that time.  A June 1988 treatment record links the veteran's 
low back strain to a May 1988 industrial injury.  A December 
1997 letter from a private physician relates the veteran's 
coccydynia to a post-service industrial injury.  An April 
1998 letter from a private physician relates the veteran's 
chronic cervical, thoracic and lumbosacral sprain/strain, his 
coccydynia, and a compression fracture of L2 to a March 1997 
industrial accident.  

In a March 2000 opinion, a private physician indicated that 
the veteran had ankylosing spondylitis which accounted for 
his chronic pain and was secondary to TCE exposure.  In a May 
2002 letter, however, another private physician indicated 
that he was unaware of any association between TCE exposure 
and ankylosing spondylitis or any form of sacroiliitis.  He 
further indicated that he had reviewed the veteran's medical 
records and did not believe that the veteran had ankylosing 
spondylitis.  Rather, he indicated that the veteran had 
degenerative changes in his low back consistent with his back 
pain as well as his chronic pain condition.  

In May and October 2003 letters, the veteran's private 
psychiatrist indicated that the veteran suffered from chronic 
pain that originated "not only from his numerous 
muscular/skeletal injuries" but also from TCE exposure.  The 
psychiatrist indicated that it was his opinion that the 
veteran's "lack of healing" from unspecified injuries was 
due to chemical poisoning.  

Based on the foregoing, the Board finds that a VA medical 
examination and opinion is necessary in order to clarify the 
nature and etiology of the veteran's claimed cervical, 
thoracic, and lumbosacral spine disabilities and his claimed 
coccydynia.  38 C.F.R. § 3.159(c)(4) (2004).  

The Board also notes that the veteran's service personnel 
records have not yet been associated with the claims folder.  
Given the nature of the veteran's claims, such records appear 
to be probative.  Thus, the RO must make an attempt to obtain 
these records.  38 C.F.R. § 3.159(c)(1) (2004).  

Finally, as noted above, in a January 2002 determination, the 
RO denied special monthly compensation based upon the need 
for aid and attendance or being housebound.  In a March 2002 
letter, the veteran's attorney indicated that the veteran 
disagreed with this decision.  A statement of the case 
addressing this matter has not yet been issued.  According to 
the Court, a remand for this action is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

In view of the foregoing, this matter is remanded for the 
following action:

1.  The RO should issue a statement of 
the case to the veteran and his attorney 
addressing the issue of entitlement to 
special monthly compensation based upon 
the need for aid and attendance or being 
housebound.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2004).  
This matter should then be returned to 
the Board for further appellate 
consideration, only if an appeal is 
properly perfected.

2.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records, and 
request copies of the veteran's service 
personnel records, including any records 
showing exposure to TCE in service.  All 
efforts to obtain such records should be 
documented in the claims folder.

3.  The RO should contact SSA and obtain 
a copy of any decision regarding the 
veteran's award of disability benefits in 
February 1999, as well as any medical 
records in its possession.  

4.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of clarifying the nature and etiology of 
his claimed depression and chronic pain 
syndrome.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that any chronic depression 
or chronic pain syndrome identified on 
examination is causally related to the 
veteran's active service; any incident 
therein, such as claimed exposure to TCE; 
or any service-connected disability, such 
as a liver disability.  The report of 
examination should include a complete 
rationale for all opinions rendered.

5.  The veteran also should be afforded a 
VA orthopedic examination for the purpose 
of clarifying the nature and etiology of 
his claimed cervical, thoracic, and 
lumbar spine disabilities, and his 
claimed coccydynia.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
asked to delineate all abnormalities of 
the cervical, thoracic, and lumbar 
segments of the spine, as well as any 
disability of the coccyx.  The examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not that any of these identified 
disorders is causally related to the 
veteran's active service; any incident 
therein, such as claimed exposure to TCE; 
or any service-connected disability, such 
as a liver disability.  The report of 
examination should include a complete 
rationale for all opinions rendered.

6.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2004).


